Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 30 March 1800
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


				
					Atkinson March 30th. 1800—
				
				A Letter which I had a long time wished for, I at length received from my Affectionate Sister. Every day I had been thinking I would write. But the round of duties that called for my unremitted exertions, left me too weary, or too inert to take up my Pen, for the company which our Boarders attract, demand polite & respectful attentions, from me, by their own obliging behaviour— And I thought there would be impropriety, & you could not thank me for calling your mind from things of real importance, to those trifling Affairs, which from local circumstances might interest me, but could not entertain my Sister, unless Judgment, & creative fancy had united to render the recital pleasing— And however my abilities in this way,

may be appreciated by my partial, dear relatives, yet I feel myself so deficient, as often makes me ashamed. Though at times I flatter myself, that if I had the leisure, which Ladies of fortune are blessed with, I should esteem myself happy, in devoting a large portion of time, to literary improvements, & make a more respectable figure in life, than I ever expect to now. Infirmities of body, dissappointments, & afflictions of various kinds, have damped the ardor of youth, depressed my genius, & extinguished almost every latent spark. For though sometimes a diamond may be found in a desert, & a “Rose to blossom” without one genial ray, yet, is it not on prosperous ground, in Idalion Groves, where the soil is enriched by the smiles of Fortune, & the mind inflated with the gales of Hope, that genious soars on fancy’s wing, & brings home the richest repast for the Sons of Science?—
				I have communicated your thoughts respecting your Grandchildren to our Preceptor, & they are now going again, over the first rules of Arithmetick. We intend having a Class study history, & examining them in this branch of knowledge; it is certainly a ligitimate Sister to Geography, & ought not to be neglected by any of those, who have time to pay her proper attentions. I have always been a great advocate for the study of History, I do not know but I have formerly said too much to my Son in its favour. For I would not have the Laws, Government, & Customs of Nations, so deeply impressed upon the mind, as not to leave room for things of as great, or of more importance—
				Your assurrance my dear Sister, that my Son behaved well in the office he sustains, & that he was free from habits of vice, brought forth tears of Joy. A Mothers heart, & thoughts are ever on the wing, spreading out in tender affections, ready to nourish the virtues of her Children; while their vices draw of the vital spirits, & their “grey hairs are brought down in sorrow to the Grave”—
				Knowing my Son was but little used to the world, I have ever been anxious, lest his unsuspecting mind should be led astray, by the false glare, & the artifice, of what is deemed the polite world. For, “how few bring back at eve, the manners of the morn immaculate.” Yet under your vigilant eye, excellent example, & affectionate Care, I have been happy; hoping that he who formed the heart, & gave it passions, would likewise infuse wisdom to restrain them, & preserve his feet from falling, when temptations from within united with the seductions of the world, to plunge him into destructive paths—
				
				I received a letter last week from my Son informing me of the departure of your Daughter to the Camp, I wrote to her respecting her Children, thinking she was with you, they are very well, & contented, though they wish to see their Parents, yet they will submit to whatever you shall think best. They hope to see them at Quincy, if not at Newyork.—
				My Dear Abby has not been so well for this fortnight past, all the Drs say I must try change of air.
				When you return, & I hope it will not be long first, I wish we may both, be able to make you a visit— Your house was a cure to both my other Children—& perhaps I may be blessed with restoration of health to this tender Bud—but if not, may I be made willing, that her early virtues, should be trasplanted into happier Climes—though I feel, that it would rend the fibres of my heart— The sight of her feverish habit, makes my wounds bleed affresh—
				Our numerous family have all been carried through the winter without sickness, or accident— I ought to be thankful for this—
				Mr Peabody presents his best regards to the President, yourself &ce— The Dye is cast, I believe for Miss P.— Mr N. Peabody a senior at College has made overtures of Love, & inviolable friendship— which she has thought proper to encourage— As he is in the infancy of his education, there cannot be so speedy a settlement for her, as I could wish— He has merit, good sense, & something original in his genius—& will I trust make an handsome figure in life— He has an offer of taking the new Academy at Andover, in case of its being vacant, that is if Mr Stone quits his present station, for the ministry at Beverly, where he has now a call— The Institution calls for a Preceptor, & Preceptress—so he has spoke in season— And I think, if they must be together, it will be more eligible to be married— For her abilities, & manners are too fascinating, for the repose of others, & her heart too susceptive for her own tranquility in any other situation of life— I really think she herself, has improved as much as any Scholar we have— Ever yours affectionately, with / love to your Children, wherever / they may be
				
					E P—
				
			